El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La dueña de una finca urbana otorgó una hipoteca sobre la misma a favor de Adolfo Rauschenplat y su esposa para, garantizar un préstamo de $1,500. Al morir Rauschenplat, este crédito hipotecario, que estaba reducido a $1,200, fué adjudicado mediante partición de bienes que fué inscrita en el registro como sigue:
*407“Los esposos Adolfo Rausehenplat y Olimpia Gutiérrez del Arroyo son dueños del crédito hipotecario sobre esta finca por mil quinien-tos dollars que refiere la inscripción tercera, que según el documento presentado está reducido a mil doscientos dollars y habiendo falle-cido el señor Rausehenplat su viuda y herederos han procedido a la partición de los bienes que dejara, adjudicando dicho crédito hipo-tecario en parcial pago de su haber a la heredera Octavia Rauschen-plat, vecina de Toa Baja, quien lo inscribe así reducido, según escri-tura de partición. . (Bastardillas nuestras.)
Posteriormente Octavia Rausehenplat traspasó a Bár-bara Fernández el referido crédito hipotecario mediante es-critura pública que fue inscrita en el registro en la siguiente manera:
“Octavia Rausehenplat es dueña de un crédito hipotecario por mil quinientos dollars de capital que refieren las inscripciones ter-cera y sexta, adquirido por herencia, y Jorge Nevares López, como apoderado de su esposa Octavia Rausehenplat, cede el expresado cré-dito hipotecario, que estío reducido según expresa a la suma de mil doscientos dollars a favor de Bárbara Fernández Látimer viuda de Echevarría, ...” (Bastardillas nuestras.)
En el año 1942 Bárbara Fernández otorgó una escritura de cancelación por $1,200 como pago total y definitivo del referido crédito.' Después de inscribir la indicada escritura de cancelación, el registrador añadió la siguiente nota:
“Hecha la .cancelación con vista de otro documento, al folio 221 tomo 157 S. Norte, finca 6866, inscripción 7. por nota. San Juan, Abril 21, 1943. — (Fdo.) A. Malaret. — Registrador.—Drehos. $4.00 No. 3 Arl. C. P. — Se hace constar que la hipoteca ha quedado vigente en el Registro en cuanto a $300 que no fueron cedidos a Bárbara Fernández. ’ ’
Se interpuso el presente recurso gubernativo para revi-sar la negativa del registrador a cancelar totalmente el cré-dito hipotecario de $1,500.
Alega el registrador que ningún documento presentádole demuestra lo que ocurrió en relación con los $300 del crédito original de $1,500, que ningún documento demuestra que dicha *408cantidad ha sido pagada al acreedor original, Adolfo Raus-chenplat, y que esta porción del crédito pndo muy bien haber sido cedida a una tercera persona, cuyos derechos se perju-dicarían cancelando totalmente la hipoteca. Sin embargo, el peticionario afirma que la escritura de partición de la heren-cia de Adolfo Rauschenplat y la escritura otorgada por Olim-pia Rauschenplat traspasando dicho crédito a Bárbara Fer-nández demuestran ambas suficientemente el pago de los $300 del crédito con anterioridad al otorgamiento de la escritura de partición.
Estamos conformes en que de la nota del registrador en cuanto a la escritura de partición aparece que todo lo que quedaba de la escritura de hipoteca — $1,200—fué traspasado en dicho documento a Octavia Rauschenplat. La escritura de partición específicamente dice que se le* adjudica a ella “dicho crédito hipotecario”. Si el acreedor hipotecario hu-biera anteriormente cedido a un tercero, $300 de este cré-dito, como alega el registrador que sea el caso posiblemente, la escritura de partición hubiera dicho más bien- que se le ad-judica a ella “el remanente del referido crédito”. También tiene alguna significación que ninguna tercera persona se ha presentado a inscribir otra porción del crédito. Siendo cla-ramente manifiesto el reconocimiento de los herederos del acreedor original en cuanto a que el crédito continuó en vigor solamente en la suma de $1,200, resolvemos que el regis-trador cometió error al negarse a cancelar el crédito en total por el pago de $1,200. Véase art. 82 de la Ley Hipote-caria (Art. 6766, Estatutos Revisados, Ed. 1911, pág. 1126) y Héreter v. El Registrador de la Propiedad, 18 D.P.R. 812.

La nota del registrador será revocada, y se ordenará que inscriba la escritura de cancelación, eliminando la nota recu-rrida.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Tra-vieso no intervinieron.